DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention (I)(A) in the reply filed on 10/19/22 is acknowledged.
Claims 9-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/22.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “liner affixation feature” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the term, “the second section having a varied thickness such that the liner is thinner in an area that is closest to the first portion of the artificial tooth body than in another area that is closer to the first section” is indefinite, as it is unclear whether the liner (in total, including the first and second sections) is thinner in the area closest to the first portion, of if just the second section is (the Examiner interprets the term as referring to the liner as a whole, with the second section having varied thickness).  Further, should the claim be interpreted as referring to only the second section, it is unclear how the second section can be thinner closer to the first portion (which corresponds to the first section of the liner) than in another area that is also closer the first section (which corresponds to the first portion).  As best understood this interpretation would refer to the same section.  Still further, the recitations of the ranges in claims 3-4 further complicate any interpretation as the range for the first section is recited to be larger than the range of the second section closest to the first portion (the first section), appearing to contradict the limitations of claim 2.  Clarification is required.  
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gougeon (US 6019604).
Regarding the above claims Gougeon discloses a prosthetic tooth (see Figs. 1-7) comprising an artificial tooth body (12) and a deformable liner (44/10) at least partly coupled to a portion of the artificial tooth body (see Figs. 1-7 and abstract, col 1, line 50 through col 2, line 10, col 6, line 38 through col 8, line 40, and col 10, line 11-16).  
Gougeon additionally discloses wherein the artificial tooth body includes A) a first portion that replicates a tooth crown of a human tooth that is one of a molar, premolar or a cuspid (e.g. premolar or molar shown, see Figs; A, below); a second portion (B) adjacent the first portion that corresponds in location to a tooth neck; the liner includes a first section (C) located on a side of the second portion opposite the first portion, and a second section (D) coupled to at least some of the second portion of the tooth, the second section having a varied thickness (see below) such that the liner is thinner in an area that is closest to the first portion (e.g. at E) of the tooth than in another area that is closer to the first section (e.g. at F), and comprises an elastically deformable material (see citations above), and wherein the first section will compress from an unloaded position, under a first load applied along a tooth long axis of the artificial tooth body, by a first amount that is within a normal in vivo tooth displacement range for a corresponding normal tooth when in situ under the first load along an equivalent normal tooth long axis (see citations above and Fig. 4); the Examiner notes that the elastomeric liner of Gougeon simulates the mechanical properties and movement of a natural and healthy periodontic ligament, tooth and gum, and wherein the displacement is in a range of 0.25 and 1 mm; accordingly, the Examiner asserts that the tooth of Gougeon is capable of moving in an amount that is within a normal in vivo displacement range, as specified in the original specification, when a smaller, and/or corresponding force is applied; e.g. less force would result in less movement of the tooth; The Examiner asserts the device is capable of performing the claimed functional or operative language when an appropriate force is applied); and the second section will at least allow the artificial tooth body to shift from the unloaded position, through deformation of at least some of the liner, under a second load, the second load being applied in a direction that causes at least one of a) pivoting of the tooth long axis of the artificial tooth body, or b) translation of the artificial tooth body, perpendicular to the long axis, such that the shift of the artificial tooth body will be by a second amount that is within a normal in vivo tooth shift range for the corresponding normal tooth when in situ under application of the second load (see citations and explanation above, specifically Figs. 5-6); and the liner will cause the artificial tooth body to move back towards the unloaded position when at least one of the first lead or second load is reduced (capable of functioning as claimed; see citations above; per claim 2).  Gougeon additionally discloses wherein the device comprises at least one liner affixation feature (G) in the form of a protrusion that assists in coupling of the liner to the body (at least in part since affixation feature G provides surface area for liner to be connected to; per claims 6-7), and wherein at least one of a mechanical connection, chemical connection or an adhesive material provides the at least partial coupling of the liner and the tooth body (see col 10, lines 12-16; per claim 8).  

    PNG
    media_image1.png
    966
    914
    media_image1.png
    Greyscale

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gougeon.
Regarding claims 3-5, Gougeon discloses that the liner thickness may vary between 0.1-1.5 mm (see col 2, lines 9-10 and citations above), thereby encompassing ranges of wherein the first section of the liner is between 0.4-0.6 mm (per claim 3), wherein the second section of the liner is between 0.2-0.35 mm (per claim 4) and wherein the second section of the liner is between 0.2-0.35 mm thick in an area that is closest to the first portion as required (per claim 5).  The disclosed range of the thickness of the aligner of Gougeon encompasses all the ranges disclosed in claims 3-5.  Alternatively, the Examiner notes that Gougeon discloses that the thickness of the liner is variable and customized for a given material, such that the combination of the thickness and mechanical properties of the material allow the liner to function as desired (see col 6, lines 47-56).  As such, the specific thickness is a result effective variable, dependent on both the desired properties and movement desired and the material used as taught by Gougeon.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Gougeon to include the specific thickness ranges for the specific portions as claimed in claims 3-5, as such modification would merely involve the optimization of a result effective variable, which has been held to be within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results (see MPEP 2144.05 (II)(A)).  Additionally, the Examiner notes that a prima facie case of obviousness exists when the claimed ranges overlap or lie inside the ranges disclosed by the prior art (see MPEP 2144.05(I)).  Therefore it would have additionally been obvious to one of ordinary skill in the art before the filing date of the invention to modify the thickness of the device of Gougeon to include the specific thickness ranges for the specific portions as claimed in claims 3-5, since a prima facie case of obviousness exists when the claimed ranges overlap or lie inside the ranges disclosed by the prior art (see above).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 1219019 teaches a similar prosthetic tooth with an artificial tooth body and a deformable liner coupled to the tooth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772